09-1966-ag
    Yu v. Holder
                                                                                  BIA
                                                                            Defonzo, IJ
                                                                          A088 372 222
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER  MUST   SERVE  A   COPY  OF  IT   ON  ANY  PARTY   NOT  REPRESENTED   BY  COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 2 nd day of July, two thousand ten.

    PRESENT:
             JON O. NEWMAN,
             ROBERT D. SACK,
             REENA RAGGI,
                Circuit Judges.
    _______________________________________

    ZHENHAI YU,
             Petitioner,

                   v.                                      09-1966-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Dehai Zhang, Flushing, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Christopher C. Fuller,
                                  Senior Litigation Counsel; Ann
                                  Carroll Varnon, Office of
                                  Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Zhenhai Yu, a native and citizen of the People’s

Republic of China, seeks review of an April 23, 2009 order

of the BIA affirming the November 20, 2007 decision of

Immigration Judge (“IJ”) Paul A. Defonzo, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re Zhenhai

Yu, No. A088 372 222 (B.I.A. Apr. 23, 2009), aff’g No. A088

372 222 (Immig. Ct. N.Y. City Nov. 20, 2007).   We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA’s decision.     See

Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).        The

applicable standards of review are well-established. See

8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey,

534 F.3d 162, 165-66 (2d Cir. 2008).




                             2
I.   Asylum, Withholding of Removal, and CAT Relief

     Substantial evidence supports the agency’s adverse

credibility determination.   Yu argues generally that the

IJ’s findings went to matters too minor to support an

adverse credibility determination.   For asylum applications

governed by the REAL ID Act, the agency may, considering the

totality of the circumstances, base a credibility finding on

an asylum applicant’s “demeanor, candor, or responsiveness,”

the plausibility of his or her account, and inconsistencies

in his or her statements, without regard to whether they go

“to the heart of the applicant’s claim.”     8 U.S.C.

§ 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 167.

Moreover, the IJ’s individual findings were not erroneous.

     The IJ reasonably identified an inconsistency between

Yu’s asylum application, which stated that Chinese

authorities came to his house and threatened to arrest him

after he fled China, and Yu’s merits hearing testimony,

which failed to mention these events, despite inquiry as to

why Yu feared arrest upon return to China.     The IJ further

noted that this information was also omitted from Yu’s

mother’s letter.   The IJ also reasonably relied on the

inconsistency between Yu’s testimony that he used to



                              3
practice Falun Gong with his friend only in the park and a

letter from his friend stating that she went to Yu’s house

to practice Falun Gong.     To the extent that Yu offered

explanations for these discrepancies, the IJ was not

compelled to credit them.     See Majidi v. Gonzales, 430 F.3d

77, 80-81 (2d Cir. 2005).     Nor was he compelled to credit

Yu’s contention that proffered medical records related to an

alleged incident of mistreatment.     See id.   Finally, the

record plainly belies Yu’s contention that the agency failed

to consider his claim to have been beaten twice by Chinese

authorities.

      Yu does not challenge the agency’s denial of his

withholding of removal or CAT claims before this Court.

Even assuming that Yu’s challenge to the IJ’s adverse

credibility determination suffices to challenge the agency’s

denial of each of his applications for relief, that

determination undermines these claims to the extent each was

based on the same factual predicate.     See Paul v. Gonzales,

444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S.

Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

II.   Motion to Remand

      Contrary to Yu’s argument, the BIA did not abuse its



                                4
discretion in declining to remand his proceedings to the IJ

based on the affidavits he submitted on appeal.    See Li Yong

Cao v. U.S. Dep’t of Justice, 421 F.3d 149, 156 (2d Cir.

2005).    As the BIA found, the information in these

affidavits was not previously unavailable.    See 8 C.F.R.

§ 1003.2(c)(1).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5